DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 4-5 have been canceled previously.

     Claims 1-3 and 6-25 are pending.

3.  Applicant's election with traverse of the species of treating renal transplant rejection wherein antibody BMS2h-572-CT-L2 (SEQ ID NO: 1) is administered as a monotherapy,
     wherein the election is made for search purpose only in the Response to Election of Species Requirement, filed 12/08/2021, is acknowledged.

     Applicant traverses the election of species as follows.

     Applicant further traverses the species election requirements for at least the following reasons. The subject matter of pending claims 1-24, subject to the species election requirement, is sufficiently related such that a thorough search of the subject matter of each species of the claims could be performed without serious burden. MPEP § 803.02 states that "[i]f the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species." (emphasis added). 
     This policy should apply in the present application to avoid unnecessary delay and expense to Applicant. Additionally, the Office has not adduced why such a species election is even required between TWO species and would not produce a co-extensive result. Thus, reconsideration and withdrawal of the election-of-species   is respectfully requested. 
     Applicant's election is made with traverse and without prejudice. As noted by the Office, upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species, provided that all claims to each additional species are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.146.

    In contrast to applicant’s traversal, the election of species is maintained for the reasons set forth in the Election of Species, mailed 12/08/2021.

   Applicant has not sufficiently addressed the deficiencies in the reasons of record set forth in the Restriction, mailed 12/08/2021.
 
    In addition for the record, the following was noted in priority USSN 15/122,455 (instant USSN 16/779,059 is a CON of USSN 16/122,455).
     The claimed methods of treating renal transplant rejection with the anti-CD40 antibody BMS2h-572-633-CT-L2 were found to lack unity of invention by not providing a contribution over the prior art teachings of the Written Opinion of International Searching Authority of the corresponding PCT/US2015/21551, mailed 07/10/2015 (1449), including reliance upon WO 2013/056068 (1449 of instant application).
      The instant claims and the claims or the priority USSN 16/122,455 are the same or nearly the same between the two application,



     While applicant’s remarks note that claim 17 is believed to be readable on the elected species,
     claim 17 is drawn to wherein the patient further receives a conventional therapy for treatment of renal transplant rejection (see claim 17),
    “wherein said patient further receives a conventional therapy for treatment of renal transplant rejection” broadens the elected species of a monotherapy, 
     wherein a conventional therapy is a combination of anti-IL-2R antibody, solumedrol, mycopenolate mofetil (MMF) (e.g., see page 3, and pages 50-54; Example 18 of the specification; also see claims 18) in addition to being open to other therapies.
   
     Applicant elected a monotherapy.

     Claims 7-11, 13, and 16-24 have been withdrawn from consideration as they read on non-elected species 

     Claims 1-3, 6, 12, 14, 15 and 25 are under consideration as they read on the elected species.

    Applicant’s remarks that applicant will be entitled to consideration of claims to additional species, provide that all claims to each additional species are written in dependent form or otherwise include all of the limitations of allowed generic claims are acknowledged.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
     Appropriate corrections are required.

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office Action: 
      A person shall be entitled to a patent unless 
     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the   
              claimed invention. 

     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences  between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
s 1-3, 6, 14, 15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadler et al. (US 2013/0095109) (1449; #F) (see entire document).

    Nadler et al. teach antibody polypeptides that antagonize CD40, including antibody polypeptide anti-CD40L BMS2h-572-572-633 and variants thereof, (e.g., see Summary, Brief Description of the Figures, Detailed Description, including Tables 1/2, Examples, Sequence Listing, Claims; including paragraphs [0010], [0011], [0024], [0027], [0050]-[0053], [0072], [00180]-]0183], [0232]-[0235]),
     including BMS2h-572-633-CT-L2 (e.g., see Construction of Clone BMS-2h-572-633 and Examples 4-5 in paragraphs [00180]-[0183], [0232]-[0235]) and Examples 11-12 in paragraphs [0227]-[0235]),
     where the constructs provide potent antagonism of CD40 activities (e.g., see Pharmaceutical 
Compositions and Methods of Treatment in paragraphs [0092]-[0126]), including treating immune diseases, including transplantation of tissues and organs (e.g., see [0009], [0020]-[0021], [0051], [0093], [0095], [0117]-[0125], [0201]-[0206]), 
     including renal transplantation (e.g., see paragraphs [0117], [0118], [0125], [0201], Example 10 in paragraphs [0218]-[0226]),
     including also teaching treating thromboembolism in renal transplant studies, the rhesus monkeys were given 5 and 20 mg/kg weekly respectively for 6 months (e.g., see Thromboembolism in paragraphs [0124]-[0126], for example),
     including therapeutic effective amount of domain antibody (0.1-20 mg/kg, 1-10 mg/kg relative to the body weight to the patient, including where the dose of the antibody polypeptide can be further guided by the amount of antibody polypeptide required for CD40 antagonism in in vitro and/or in vivo models of disease sites and any suitable method of route of administration, 
     including administering a therapeutically effective amount, including antagonizing CD40L-mediated T cell activation could inhibit undesired T cell response occurring during transplant rejection for example, where inhibiting CD40L-mediated T cell activation could moderate the progress and/or severity of these disease (e.g., see paragraphs [0020], [0022], [0092], [0093], [0101]),
     including defining that the term “about” will be understood by persons of ordinary skill in the art and will vary to some extent on the context in which it is used,
     generally, “about” encompasses a range of values that are plus/minus 10% of a reference values (see paragraph [0056]),
     including that a reference to an antibody including a plurality of such antibodies and reference to the dosage includes reference to one or more dosages and equivalents thereof known to those skilled in the art and so forth (see paragraph [0057]),
   including intravenous and subcutaneous (e.g., see pages 6-8, Pharmaceutical Compositions and Methods of Treatment in paragraphs [0091]-[0126], including paragraph [0101])
     (see entire document, including Abstract Technical Field, Sequence Listing, Background, Summary, Brief Description of the Figures; Detailed Description; Claims). 

    With respect to the teachings herein as they apply to the claimed limitations acute / chronic transplantation the duration of the treatment regimen is 70 days and “wherein prolonged graft survival is a normal serum creatinine level for at least 20 days after renal transplant” as well dosages of from about 20 to about 30 mg / kg patient as well as teaching the ordinary artisan would recognized some variation in values and equivalents,   

     there is a basis in fact and/or technical reason to reasonably support the determination that the allegedly inherent characteristics necessary flows from the teachings of the applied prior art.
     See Ex Parte Levy, 17 USPQ2d 1461 (BPAI 1990)    

     There is no manipulative difference between the prior art teaching and the instant methods.

7.  Claims 1-3, 6, 12, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler et al. US 2013/0095109 (1449; #F) in view of Long et al. (US 2013/0011405) (1449; #G).

    Nadler et al. teach antibody polypeptides that antagonize CD40, including antibody polypeptide anti-CD40L BMS2h-572-572-633 and variants thereof, (e.g., see Summary, Brief Description of the Figures, Detailed Description, including Tables 1/2, Examples, Sequence Listing, Claims; including paragraphs [0010], [0011], [0024], [0027], [0050]-[0053], [0072], [00180]-]0183], [0232]-[0235]),
     including BMS2h-572-633-CT-L2 (e.g., see Construction of Clone BMS-2h-572-633 and Examples 4-5 in paragraphs [00180]-[0183], [0232]-[0235]) and Examples 11-12 in paragraphs [0227]-[0235]),
     where the constructs provide potent antagonism of CD40 activities (e.g., see Pharmaceutical 
Compositions and Methods of Treatment in paragraphs [0092]-[0126]), including treating immune diseases, including transplantation of tissues and organs (e.g., see [0009], [0020]-[0021], [0051], [0093], [0095], [0117]-[0125], [0201]-[0206]), 
     including renal transplantation (e.g., see paragraphs [0117], [0118], [0125], [0201], Example 10 in paragraphs [0218]-[0226]),
     including also teaching treating thromboembolism in renal transplant studies, the rhesus monkeys were given 5 and 20 mg/kg weekly respectively for 6 months (e.g., see Thromboembolism in paragraphs [0124]-[0126], for example),
     including therapeutic effective amount of domain antibody (0.1-20 mg/kg, 1-10 mg/kg relative to the body weight to the patient, including where the dose of the antibody polypeptide can be further guided by the amount of antibody polypeptide required for CD40 antagonism in in vitro and/or in vivo models of disease sites and any suitable method of route of administration, 
     including administering a therapeutically effective amount, including antagonizing CD40L-mediated T cell activation could inhibit undesired T cell response occurring during transplant rejection for example, where inhibiting CD40L-mediated T cell activation could moderate the progress and/or severity of these disease (e.g., see paragraphs [0020], [0022], [0092], [0093], [0101]),
     including defining that the term “about” will be understood by persons of ordinary skill in the art and will vary to some extent on the context in which it is used,
     generally, “about” encompasses a range of values that are plus/minus 10% of a reference values (see paragraph [0056]),
     including that a reference to an antibody including a plurality of such antibodies and reference to the dosage includes reference to one or more dosages and equivalents thereof known to those skilled in the art and so forth (see paragraph [0057]),
   including intravenous and subcutaneous (e.g., see pages 6-8, Pharmaceutical Compositions and Methods of Treatment in paragraphs [0091]-[0126], including paragraph [0101])


    Nadler et al. differs from the claimed methods by not explicitly teaching all of particular dosing / dosing ranges and multiple dosing recited in the claims and not exemplifying the claimed methods of treating renal transplant.

    Long et al. teach Antagonistic Anti-CD40 Antibodies and Methods for Their Use (see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, including Chapters as indicated on pages 8-9; Claims),
     including dosing, effective amounts and particular dosing regimens and multiple administrations, including about 0.01 mg/kg to about 40 mg/kg and multiple variations thereof 
(e.g., see paragraphs [0027], [0037], [0232], [0251]-[0259], [0271]-[0280], [0427], [0433], [0617], [0622]-[0669], [0821]-[0925]), 
     including therapeutically effects amounts of antagonistic anti-CD40L antibodies / anti-CD40 antibodies that provide positive therapeutic responses treating patient at various doses including about 20 mg/kg to about 30 mg/kg (e.g., see paragraph [0178]; 
     also see paragraphs [0027], [0232], [0251], [0252], [0254], [0256], [0427], [0427], [0487], [0543], [0571], [0613], [0665], [0667], [0821], [0823], [0830], [0831], [0832], [0833], [0837], [0841], [0949] for dosing of therapeutic ant-CD40/anti-CD40L antibodies;
     also see blocking CD40/CD40L interactions (e.g., see paragraphs [0003], [0006], [0012]
including blocking CD40/CD40L interaction that prevent transplant rejection (e.g., see paragraphs [0012]-[0020], [0183], [0207], [0266], [0314], [0322], [0325], [0346], [0347], [0349], [0363], [0366], [0512], [0646], [0941], [0936], [0939], [0968]; Tables 1-11)
     including the treatment and anti-inflammatory activity  encompassing healing, alleviate, relieving, altering, remedying, ameliorating, improving the autoimmune / inflammatory disease or associated symptoms, including wherein the diseases involves cells expressing CD40, including transplantation (e.g., also see (e.g., see Methods of Therapy for Treating Autoimmune Disease and/or Inflammatory Disease in paragraph [0938]-[0962], including paragraphs [0012], [0017], [0021], [0042], [0144], [0236], [0926], [0927], [0942]-[0944], [0945], [0951]-[0960], [0969]), including renal transplants (e.g., see paragraph [0969])
     (see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, Chapters I-VII, Examples, Claims). 

     There is no manipulative difference between the prior art teaching and the instant methods.

     Doses and dosage regimens are result effective variables. 

    It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 



    With respect to the teachings herein as they apply to the claimed limitations acute / chronic transplantation the duration of the treatment regimen is 70 days and “wherein prolonged graft survival is a normal serum creatinine level for at least 20 days after renal transplant” as well dosages of from about 20 to about 30 mg / kg patient as well as teaching the ordinary artisan would recognized some variation in values and equivalents,   
     there is a basis in fact and/or technical reason to reasonably support the determination that the allegedly inherent characteristics necessary flows from the teachings of the applied prior art.
     See Ex Parte Levy, 17 USPQ2d 1461 (BPAI 1990)    

     There is no manipulative difference between the prior art teaching and the instant methods.

     Given the teachings of the prior art to provide a range of antibody doses in a dosage regimen to treat inflammatory bowel diseases ant to target CD40 / CD40-expressing cells and block CD40:CD40L interactions, including the activities of BMS2h-572-633-CT-L2 constructs,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-CD40 antibodies, including BMS2h-572-633-CT-L2 constructs, 
     including treating renal transplant rejection comprising a monotherapy of administering BMS2h-572-633-CT-L2 to patient in need at a dosage from about 20 to about 30 mg/kg, 
     given their inhibitory / therapeutic activities and applicability to various autoimmune / inflammatory diseases, including transplantation regimens thereof to treat patients with renal transplantation in order to meet the needs of the patient and the nature of the acute / chronic nature of transplant rejection  and wherein the doses, dosage regimens and modes of administration would have optimized to achieve the desired immunosuppression at the time the invention was filed with an expectation of success.

    With respect to the teachings herein as they apply to the claimed limitations acute / chronic transplantation the duration of the treatment regimen is 70 days and “wherein prolonged graft survival is a normal serum creatinine level for at least 20 days after renal transplant” as well dosages of from about 20 to about 30 mg / kg patient as well as teaching the ordinary artisan would recognized some variation in values and equivalents,   

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  



In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

9.  No claim allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 24, 2022